DETAILED ACTION
The amendment filed on 11/22/21 has been received and considered. By this amendment, Claims 1-2, 8, 14, and 19-22 are amended, Claims 10-11, 13, 15, 18, 24-25, and 27 are cancelled. Claims 1-9, 12, 14, 16-17, 19-23, and 26 are pending in the application. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 14, 16-17, 19, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skaribas et al. (PG Pub. 2013/0296967).
Regarding Claims 1 and 14, Skaribas discloses a system comprising:
a stimulator (see nerve stimulation device 200) comprising a signal generator (see generator 340) that generates an electrical impulse and an energy source (see power source 330), wherein the stimulator includes a contact surface (see surface 124) that contacts an outer skin surface of a head of a patient, wherein the stimulator transmits 
a mobile device (see device 360) wirelessly coupled to the stimulator (see Fig. 14), the mobile device comprising a software program instructing the energy source and the signal generator to transmit the electrical impulse to the electrodes, wherein the software program is a mobile application software program that is downloaded onto the mobile device (see par. 49).
Regarding Claims 2 and 19, Skaribas discloses wherein the software program includes authorization to enable the stimulator to operate (see par. 49).
Regarding Claims 3 and 16, Skaribas discloses wherein the medical condition is at least one of a primary headache, a trigeminal neuralgia, a trigeminal neuropathy, a facial pain, or a dental pain (see par. 28).
Regarding Claims 4 and 17, Skaribas discloses the nerve comprises a branch of at least one of the trigeminal nerve, a greater occipital nerve, a lesser occipital nerve, or a great auricular nerve of the patient (see par. 4).
Regarding Claim 5, Skaribas discloses wherein the mobile device is a mobile phone wirelessly coupled to the stimulator (see par. 49 and Fig. 14).
Regarding Claims 7 and 21, Skaribas discloses wherein the mobile device is a mobile wireless network device capable of receiving and transmitting data over a network (see smart phone; par. 49). The examiner considers a smart phone is capable of receiving and transmitting data over a network. 
Regarding Claim 8, Skaribas discloses wherein the contact surface includes an electrode (see electrode 121).
Regarding Claims 9 and 23, Skaribas discloses further comprising a housing (see housing 142), wherein the signal generator and the energy source are situated within the housing (see par. 34).
Regarding Claim 22, see rejection of similarly worded Claims 1 and 8 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaribas et al. (PG Pub. 2013/0296967) in view of Radivojevic et al. (PG Pub. 2010/0152794).
Regarding Claims 6 and 20, Skaribas does not disclose the mobile phone and stimulator are attached. Radivojevic discloses a similar nerve stimulator wherein the mobile phone has a surface (see TSTF layer 132; Fig. 1C) and the stimulator attaches to the surface (see Fig. 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to wirelessly connect the mobile device and electrodes to have a single unit that provides mobility and convenience.
Regarding Claims 12 and 26, Radivojevic discloses wherein the electrical impulse includes bursts of pulses with each of the bursts having a frequency from about .
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edgerton et al. (PG Pub. 2014/0316484) discloses downloading software to a mobile device (see par. 35) for transcutaneous nerve stimulation (see par. 52).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792